            Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )    Criminal No. 20-cr-10218
                                              )
               v.                             )    Violations:
                                              )
GENNARO ANGIULO,                              )    Count One: Failure to Collect or Pay Over Tax
                                              )    (26 U.S.C. § 7202)
                       Defendant              )
                                              )    Count Two: Evading Cash Transaction
                                              )    Reporting Requirements
                                              )    (31 U.S.C. §§ 5324(a)(1) and (d)(2))
                                              )
                                              )    Forfeiture Allegation:
                                              )    (31 U.S.C. § 5317(c)(1))

                                         INFORMATION

      At all times relevant to this Information:

                                        General Allegations

       1.      The defendant, GENNARO ANGIULO, resided in Massachusetts. ANGIULO

owned and operated GJ Towing, Inc. (“GJ Towing”), a vehicle towing and recovery business in

Revere, Massachusetts.

                                   Federal Employment Taxes

       2.      Federal law requires employers to collect and pay over employment taxes. Federal

employment taxes consist of income taxes withheld from employee wages and Federal Insurance

Contributions Act (“FICA”) taxes. FICA taxes, in turn, are made up of Social Security taxes and

Medicare taxes. Half of the applicable FICA taxes are withheld from the employee’s wages and

the other half are paid by the employer. Federal tax law requires employers to account for, collect

and pay over to the Internal Revenue Service (“IRS”) both the withheld taxes (employee income
             Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 2 of 6




taxes and half of the FICA taxes) and the taxes owed by employers themselves (the employers’

portion of the FICA taxes).

       3.       Employers are required to file a Form 941, Employer’s Quarterly Federal Tax

Return, which is used to report all wages paid to employees and all federal employment taxes

withheld on those wages. Employers are required to file Forms 941 for the quarters ending March

31, June 30, September 30, and December 31.

                               The Currency Reporting Requirements

       4.       The United States currency reporting requirements provide that domestic financial

institutions are required to file a Currency Transaction Report (“CTR”) with the U.S. Department of

Treasury for any currency transaction—including, but not limited to, any deposit, withdrawal or

exchange—of more than $10,000.

       5.       For purpose of these requirements, multiple currency transactions are treated as a

single transaction if a financial institution has knowledge that the transactions were by, or on behalf

of, any person, and the transactions resulted in that person either receiving or depositing more than

more than $10,000 during any one business day.

       6.       CTRs require disclosure of, among other things, the identity of the individual who

conducted the transaction and the individual or organization for whom the transaction was

completed.

              Underreporting of Payroll Tax Fraud Scheme and Currency Structuring

       7.       For the tax years 2014 through 2017, ANGIULO caused GJ Towing to pay a portion

of its employees’ wages “under the table” by paying the employees in cash, in order to avoid paying

federal employment taxes. ANGIULO funded the payments at least in part by cashing checks

received from clients of GJ Towing in groups of checks totaling less than $10,000, and by
              Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 3 of 6




withdrawing cash from bank accounts in amounts of less than $10,000, in order to avoid currency

reporting requirements. ANGIULO used the cash from these structured transactions to pay

employees.

        8.       In total, ANGIULO structured transactions totaling approximately $3,394,968.

        9.       For the tax years 2014 through 2017, ANGIULO caused GJ Towing to file IRS Forms

941 that he knew were false in that they underreported the wages received by GJ Towing’s employees

and the payroll taxes due. In so doing, ANGIULO caused GJ Towing and its employees to underpay

federal payroll taxes by at least $1,769,486.

        10.      In addition, for at least the tax periods from January 2014 through June 2017,

ANGIULO caused GJ Towing to fail to pay payroll taxes on the portion of the payroll that the company

did report, causing an additional tax loss of at least $1,610,447.
             Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 4 of 6




                                           COUNT ONE
                                Failure to Collect or Pay Over Tax
                                        (26 U.S.C. § 7202)

       The United States Attorney charges:

       11.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-10

of this Information.

       12.     From in or about October 2016 through in or about January 2017, in the District of

Massachusetts and elsewhere, the defendant,

                                  GENNARO ANGIULO,

a person required to collect, account for and pay over any tax imposed under Title 26 of the United

States Code, did willfully fail to collect, truthfully account for, and pay over to the Internal

Revenue Service the federal income taxes and Federal Insurance Contributions Act taxes due and

owing to the United States on behalf of GJ Towing and its employees for the quarter ending

December 31, 2016.

       All in violation of Title 26, United States Code, Section 7202.
             Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 5 of 6




                                        COUNT TWO
                        Evading Cash Transaction Reporting Requirements
                              (31 U.S.C. §§ 5324(a)(1) and (d)(2))

       The United States Attorney further charges:

       13.      The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 10 of this Information.

       14.      On or about July 22, 2016, in the District of Massachusetts and elsewhere, the

defendant,

                                      GENNARO ANGIULO,

did, for the purpose of evading the reporting requirements of Title 31, United States Code, Section

5313(a), and any regulation prescribed thereunder, cause and attempt to cause domestic financial

institutions to fail to file reports required under Title 31, United States Code, Section 5313(a), and

any regulation prescribed thereunder, specifically by causing six checks totaling $9,912 to be cashed at

a check casher business in Massachusetts and by himself separately withdrawing $9,500 from the GJ Towing

checking account ending in 2099 at Citizens Bank on the same day, and did so as part of a pattern of

illegal activity involving more than $100,000 in a 12-month period.

        All in violation of Title 31, United States Code, Sections 5324(a)(1) and (d)(2).
          Case 1:20-cr-10218-DPW Document 1 Filed 09/30/20 Page 6 of 6



                                   FORFEITURE ALLEGATION
                                     (31 U.S.C. § 5317(c)(1))

       15.       Upon conviction of the offense in violation of Title 31, United States Code, Section

5324, set forth in Count Two, the defendant GENNARO ANGUILO, shall forfeit to the United

States, pursuant to Title 31, United States Code, Section 5317(c)(1)(A), all property, real or

personal, involved in the offenses and any property traceable to such property.

       16.       If any of the property described in Paragraph 15, above, as being forfeitable

 pursuant to Title 31, United States Code, Section 5317(c)(1)(A), as a result of any act or omission

 of the defendant:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third party;

                 c.     has been placed beyond the jurisdiction of the court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be
                        divided without difficulty,

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 31, United States Code, Section 5317(c)(1)(B), to seek forfeiture of any

other property of the defendant up to the value of the property described in Paragraph 15 above.

All pursuant to Title 31, United States Code, Section 5317.




 /s/ Sara Miron Bloom
SARA MIRON BLOOM
Assistant United States Attorney
District of Massachusetts

Dated: September 30, 2020
